

116 HR 2041 IH: Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2041IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Tonko (for himself, Mr. Rush, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize the weatherization assistance program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act. 2.Weatherization assistance program (a)Reauthorization of weatherization assistance programSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking appropriated— and all that follows through 2012.. and inserting appropriated $350,000,000 for each of fiscal years 2020 through 2024..
 (b)Modernizing the definition of weatherization materialsSection 412(9)(J) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)(J)) is amended— (1)by inserting , including renewable energy technologies and other advanced technologies, after devices or technologies; and
 (2)by striking , after consulting with the Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Director of the Community Services Administration.
 (c)Consideration of health benefitsSection 413(b) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)) is amended— (1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and
 (2)by inserting after paragraph (3), the following:  (4)The Secretary may amend the regulations prescribed under paragraph (1) to provide that the standards described in paragraph (2)(A) take into consideration improvements in the health and safety of occupants of dwelling units, and other non-energy benefits, from weatherization..
				(d)Contractor optimization
 (1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:
					
						414C.Contractor optimization
 (a)In generalThe Secretary may request that entities receiving funding from the Federal Government or from a State through a weatherization assistance program under section 413 or section 414 perform periodic reviews of the use of private contractors in the provision of weatherization assistance, and encourage expanded use of contractors as appropriate.
 (b)Use of training fundsEntities described in subsection (a) may use funding described in such subsection to train private, non-Federal entities that are contracted to provide weatherization assistance under a weatherization program, in accordance with rules determined by the Secretary.
							.
 (2)Table of contents amendmentThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414B the following:
					
						
							Sec. 414C. Contractor optimization..
				(e)Financial assistance for WAP enhancement and innovation
 (1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414C (as added by subsection (d) of this section) the following:
					
						414D.Financial assistance for WAP enhancement and innovation
 (a)PurposesThe purposes of this section are— (1)to expand the number of dwelling units that are occupied by low-income persons that receive weatherization assistance by making such dwelling units weatherization-ready;
 (2)to promote the deployment of renewable energy in dwelling units that are occupied by low-income persons;
 (3)to ensure healthy indoor environments by enhancing or expanding health and safety measures and resources available to dwellings that are occupied by low-income persons; and
 (4)to disseminate new methods and best practices among entities providing weatherization assistance. (b)Financial assistanceThe Secretary shall, to the extent funds are made available, award financial assistance through a competitive process to entities receiving funding from the Federal Government or from a State through a weatherization program under section 413 or section 414, or to nonprofit entities, to be used by such an entity—
 (1)with respect to dwelling units that are occupied by low-income persons, to— (A)implement measures to make such dwelling units weatherization-ready by addressing structural, plumbing, roofing, and electrical issues, environmental hazards, or other measures that the Secretary determines to be appropriate;
 (B)install energy efficiency technologies, including home energy management systems, smart devices, and other technologies the Secretary determines to be appropriate;
 (C)install renewable energy systems (as defined in section 415(c)(6)(A)); and (D)implement measures to ensure healthy indoor environments by improving indoor air quality, accessibility, and other healthy homes measures as determined by the Secretary;
 (2)to improve the capability of the entity— (A)to significantly increase the number of energy retrofits performed by such entity;
 (B)to replicate best practices for work performed pursuant to this section on a larger scale; and (C)to leverage additional funds to sustain the provision of weatherization assistance and other work performed pursuant to this section after financial assistance awarded under this section is expended;
 (3)for innovative outreach and education regarding the benefits and availability of weatherization assistance and other assistance available pursuant to this section;
 (4)for quality control of work performed pursuant to this section; (5)for data collection, measurement, and verification with respect to such work;
 (6)for program monitoring, oversight, evaluation, and reporting regarding such work; (7)for labor, training, and technical assistance relating to such work;
 (8)for planning, management, and administration (up to a maximum of 15 percent of the assistance provided); and
 (9)for such other activities as the Secretary determines to be appropriate. (c)Award factorsIn awarding financial assistance under this section, the Secretary shall consider—
 (1)the applicant’s record of constructing, renovating, repairing, or making energy efficient single-family, multifamily, or manufactured homes that are occupied by low-income persons, either directly or through affiliates, chapters, or other partners (using the most recent year for which data are available);
 (2)the number of dwelling units occupied by low-income persons that the applicant has built, renovated, repaired, weatherized, or made more energy efficient in the 5 years preceding the date of the application;
 (3)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds;
 (4)the strength of an applicant’s proposal to achieve one or more of the purposes under subsection (a);
 (5)the extent to which such applicant will utilize partnerships and regional coordination to achieve one or more of the purposes under subsection (a);
 (6)regional and climate zone diversity; (7)urban, suburban, and rural localities; and
 (8)such other factors as the Secretary determines to be appropriate. (d)Applications (1)AdministrationTo be eligible for an award of financial assistance under this section, an applicant shall submit to the Secretary an application in such manner and containing such information as the Secretary may require.
 (2)AwardsSubject to the availability of appropriations, not later than 270 days after the date of enactment of this section, the Secretary shall make a first award of financial assistance under this section.
								(e)Maximum amount and term
 (1)In generalThe total amount of financial assistance awarded to an entity under this section shall not exceed $2,000,000.
 (2)Technical and training assistanceThe total amount of financial assistance awarded to an entity under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary that relates to such financial assistance.
 (3)TermThe term of an award of financial assistance under this section shall not exceed 3 years. (f)RequirementsNot later than 90 days after the date of enactment of this section, the Secretary shall issue requirements to implement this section, including, for entities receiving financial assistance under this section—
 (1)standards for allowable expenditures; (2)a minimum saving-to-investment ratio; and
 (3)standards for— (A)training programs;
 (B)energy audits; (C)the provision of technical assistance;
 (D)monitoring activities carried out using such financial assistance; (E)verification of energy and cost savings;
 (F)liability insurance requirements; and (G)recordkeeping and reporting requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each dwelling unit retrofitted or otherwise assisted pursuant to this section.
 (g)Compliance with State and local lawNothing in this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section.
 (h)Review and evaluationThe Secretary shall review and evaluate the performance of each entity that receives an award of financial assistance under this section (which may include an audit).
 (i)Annual reportThe Secretary shall submit to Congress an annual report that provides a description of— (1)actions taken under this section to achieve the purposes of this section; and
 (2)accomplishments as a result of such actions, including energy and cost savings achieved. (j)Funding (1)Amounts (A)In generalFor each of fiscal years 2020 through 2024, of the amount made available under section 422 for such fiscal year to carry out the weatherization program under this part (not including any of such amount made available for Department of Energy headquarters training or technical assistance), not more than—
 (i)2 percent of such amount (if such amount is $225,000,000 or more but less than $260,000,000) may be used to carry out this section;
 (ii)4 percent of such amount (if such amount is $260,000,000 or more but less than $300,000,000) may be used to carry out this section; and
 (iii)6 percent of such amount (if such amount is $300,000,000 or more) may be used to carry out this section.
 (B)MinimumFor each of fiscal years 2020 through 2024, if the amount made available under section 422 (not including any of such amount made available for Department of Energy headquarters training or technical assistance) for such fiscal year is less than $225,000,000, no funds shall be made available to carry out this section.
 (2)LimitationFor any fiscal year, the Secretary may not use more than $25,000,000 of the amount made available under section 422 to carry out this section.
								.
 (2)Table of contentsThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414C the following:
					
						
							Sec. 414D. Financial assistance for WAP enhancement and innovation..
 (f)Increase in administrative fundsSection 415(a)(1) of the Energy Conservation and Production Act (42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 15 percent.
 (g)Amending re-Weatherization dateParagraph (2) of section 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended to read as follows:
				
 (2)Dwelling units weatherized (including dwelling units partially weatherized) under this part, or under other Federal programs (in this paragraph referred to as ‘previous weatherization’), may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date such previous weatherization was completed. This paragraph does not preclude dwelling units that have received previous weatherization from receiving assistance and services (including the provision of information and education to assist with energy management and evaluation of the effectiveness of installed weatherization materials) other than weatherization under this part or under other Federal programs, or from receiving non-Federal assistance for weatherization..
 3.Report on waiversNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report on the status of any request for a waiver of any requirement under section 200.313 of title 2, Code of Federal Regulations, as such requirement applies with respect to the weatherization assistance program under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.), including a description of any such waiver that has been granted and any such request for a waiver that has been considered but not granted.
		